DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is in response to the Applicant’s amendment received on 7/15/2022, in response to the Non-Final Action mailed on 5/25/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated over Kevin Alessanri et al: “A 3D printed microfluidic device for production of functionalized hydrogel microcapsules for culture and differentiation of human Neuronal Stem Cells (hNSC)”, LAB ON A CHIP, vol. 16, no. 9, Jan 1 2016 (pages 1592-1604) XP055393107, ISSN: 1473-0197, DOI: 10.1039/C6LC00133E (herein after D3).
The Examiner concurs with rejection provided by international searching authority, and as also included in the IDS dated 7/16/2020.
Due  broadness of the claim 1 as written “3D printing a solid form of a cell culture”, it is considered that solid scaffolds used for culturing cells falls within the terminology “solid form of  culture media”.
 Kevin Alessanri et al teach such scaffolds generated by 3D printing which are mixed with a liquid and cells to be cultured and then incubated to let the cell culture grow (see pages 1598-1599). Thus, Kevin Alessanri et al. anticipates claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 2-14 are rejected under 35 U.S.C. 103 as being unpatentable over either one of:  Kevin  Alessanri et al: “A 3D printed microfluidic device for production of functionalized hydrogel microcapsules for culture and differentiation of human Neuronal Stem Cells (hNSC)”, LAB ON A CHIP, vol. 16, no. 9, Jan 1 2016 (pages 1592-1604) XP055393107, ISSN: 1473-0197, DOI: 10.1039/C6LC00133E; and/or in view of any one of  DAVID M Kingsley et al: “Microcapsules and 3D customizable shelled environments from laser direct-written microbeads: Microcapsules and 3D Customizable Shelled Microenvironments”, Biotechnology and Bioengineering, vol. 113, no. 10, 1 (Otober 01-2016), pages 2264-2274) (D4); and Christoph Bader et al: “Grown Printed, and Biologically Augmented: An Additively Manufactured Microfluidic Wearable, Functionally Templated for Synthetic Microbes”, 3D printing and Additive Manufacturing, Vol. 3, no. 2,1 June 2016, pages 79-89 (D5); or Zhikai tan et al: “Control of Cell growth on  3D-printed Cell Culture Platforms for tissue engineering”, Journal of Biomedical Materials Research, Part A, vol. 105, no. 12, 15 September 2017 (pages 3281-3292) (D6). 
The Examiner concurs with rejection provided by international searching authority, and as also included in the IDS dated 7/16/2020. It is noted that features of claims 2-14 falls within the knowledge and ability of a person skilled in the art. It is suggested that applicant may clarify that a “solid cell culture media from” comprises ingredients which are dissolved upon/after mixing with the liquid in step b, the present claims can be distinguished sufficiently from D3-D6 to allow for the novelty. 
Response to Arguments
Applicant's arguments filed 8/30/2022 have been fully considered but they are not persuasive. 
Applicant argued mainly that Kevin fails to teach “3D printing solid forma  cell culture media” as claimed in claim 1. It was pointed out that solid form of a cell culture media” only includes “composition of nutrients and other cell culture medium ingredients which is used instead of a liquid or powdered cell culture medium” and precludes a “scaffold”. 
This definition does not come from a Webster or known scientific dictionary, and claim as written is broader such that “a solid form of a cell culture media” can  include scaffold (which is a solid cell culture). Claim 1 does not identify that “solid form cell culture medium” precludes scaffold and comprises only ingredients (as in claim 6) which are dissolved upon/after mixing with the liquid in step b. Therefore, rejection is maintained. 
The examiner would like to point out that later claims 2-4, pertaining to solid form of a cell culture media tablet, or at least two layers with differing in composition, and including core-shell with differing composition, are still broad enough to read on a scaffold that has inner and outer layers. Even if one disagrees, it is also noted that, a 3D printing of a tablet/ or solid dosage is known, and thus making the “solid form a  cell culture media” that is already known to be either in liquid or powder form to a solid form via 3D printing would be within the level of one ordinary skill in the art. There is no novelty, for the reason as discussed above.
For example, applicant’s submitted IDS reference, “3D printing in pharmaceutics: A new tool for designing customized drug delivery systems”   by Jonathan Goole et al discusses making capsules (tablet) into solid form via various types of 3D printing processes (see pages 376 and onward). It is noted that reference  “3D printing in pharmaceutics: A new tool for designing customized drug delivery systems”  discusses making capsules (tablet) into solid form via various types of 3D printing processes (see pages 376 and onward), thus the conversion of powder/liquid form of cell culture media into solid form would have been obvious. A possible way the applicant can amend the claim 1, is to amend it to include claims 3-6; the solid form is only made of such materials, in tablet form, including core and shell layers, and exclude a scaffold. The examiner urges applicant to contact the Examiner to initiate a possible telephone interview to amend the claims to expedite the patent prosecution. The remaining arguments pertaining to Kevin being scaffold and not teaching a solid cell culture media is not found persuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2019/0160203 – [0023] –[0024]  bioprinting of dermis like model, and reads on instant claims 1,10,11 at least; US 2019/0375163 A1
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743